Exhibit 21 SUBSIDIARY LIST (as of December 31, 2007) Company Name Place of Incorporation Affholder, Inc. INA Acquisition Corp. Insituform Balcani S.R.L. Insituform Belgium NV Insituform CV Insituform Cypress Limited Insituform Europe, S.A. Insituform Holdings BV Insituform Holdings (UK) Limited Insituform Hong Kong Limited Insituform (Netherlands) B.V./Inc. Insituform Rioolrenovatietechnieken B.V. ITI International Services, Inc. Insituform Singapore Pte. Ltd. Insituform sp. z o.o. Insituform Technologies CV Insituform Technologies Iberica, S.A. Insituform Technologies Limited Insituform Technologies Limited Insituform Technologies Netherlands BV Insituform Technologies USA, Inc. KA-TE Insituform AG Kinsel Industries, Inc. Mississippi Textiles Corporation United Sistemas de Revistimento un Tubulações Ltda. United Sistema de Tuberias Limitada Video Injection – Insituform SAS Missouri Delaware Romania Belgium The Netherlands France France The Netherlands United Kingdom Hong Kong The Netherlands and Delaware The Netherlands Delaware Singapore Poland The Netherlands Spain Alberta, Canada United Kingdom The Netherlands Delaware Switzerland Texas Mississippi Brazil Chile France
